UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                      June 6, 2012

                                          No. 12-1114

                                  George Vasquez, Appellant

                                                v.

                                         Warden Strada

                                 (M.D. Pa. No. 11-cv-01710)

Present:    SLOVITER, SMITH and COWEN, Circuit Judges

      1. Appellee’s motion to designate Panel Opinion as Precedential.



                                                              Respectfully,
                                                              Clerk/tyw

_________________________________ORDER________________________________

The foregoing motion is granted. The Not Precedential Per Curiam Opinion filed on June
1, 2012, will be reissued as a Precedential Opinion. The filing date of the Opinion and
Judgment will not be changed.

                                              By the Court,

                                              /s/ Robert E. Cowen
                                                   Circuit Judge

Dated:         June 20, 2012
tyw/cc:        Mr. George Vasquez
               J. Justin Blewitt, Jr., Esq.